DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09 March 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0385868 (Szoucsek) in view of U.S. Patent Application Publication No. 2016/0040796 (Omesti). 
Re. claims 1, 8 and 12: Szoucsek discloses (currently amended) An indoor safety device for a liquefied fuel gas system, wherein the liquefied fuel gas system comprises at least one storage device storing liquefied fuel gas ([0020]); a vent member (16) arranged in fluid communication with the gas inside the storage device; and at least one safety valve (13) arranged to evacuate gas from the storage device when the pressure inside the storage device exceeds a predetermined first value , the indoor safety device comprising: a vent coupling (11); a pressure relief valve (12) configured to be arranged downstream of the vent coupling; and a conduit (21) for conveying gas, configured to be connected to the pressure relief valve, wherein the indoor safety device is configured to be removably connected to the liquefied fuel gas system by connecting the vent coupling to the vent member.  
Szoucsek does not particularly disclose a safety device that is configured to open when the pressure inside the storage device exceeds a predetermined second value, wherein the predetermined second value is lower than the predetermined first value. 
Omesti teaches a safety device that is configured to open when a second pressure value is lower than a first predetermined value pressure (abstract, [0050], [0051]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety device disclosed by Szoucsek to include the safety valve of Omesti. One of ordinary skill in the art would have been motivated to make this modification because this would enable Szoucsek’s safety device to differentiate between different pressures that arise from different situations. 
Re. claim 2: Szoucsek discloses wherein the conduit (21) is configured to convey the released gas to an outside environment (22).  
Re. claim 3: Szoucsek inherently discloses a flexible hose in that the conduit (21) is able to bend when an engine hood (1), to which it is connected, is opened and/or closed. 
Re. claim 4: Szoucsek does not particularly disclose the predetermined values at which the safety device is actuated. However, it would have been obvious to one of ordinary skill in the art that liquefied fuel gas systems are designed to operate at certain pressures. Therefore, for example, when the liquefied fuel is hydrogen, the operational pressures would fall within predefined pressure parameters. 
Re. claim 6: Szoucsek further discloses a restrictor (14) configured to be arranged downstream of the vent coupling (11).  
Re. claim 7: Szoucsek discloses wherein the safety valve (13) is configured to allow manual opening of the valve. However, Szoucsek does not disclose where the relief valve (12) is configured to allow manual opening. It would have been obvious to a person having ordinary skill in the art to configure the safety relief valve so that it can be manually opened, as this would increase the operational safety of the valve should it become damaged or otherwise inoperative. 
Re. claim 10: Szoucsek discloses wherein the indoor safety device is connected to the storage device when the system is in an indoor environment ([0022]).  
Re. claim 11: Szoucsek further discloses a vent valve (12) arranged upstream of the vent member, wherein the vent valve (12) should be in an open position when the indoor safety device is used.  

Claim(s) 5 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Szoucsek and Omesti as applied to claim(s) 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2008/0297362 (Veenstra). 
Re. claims 5 and 9: Szoucsek as modified by Omesti discloses connections (Szoucsek, 11, 17) that are coupled to a valve device (Szoucsek, 4). However, the combination does not explicitly disclose the use of quick disconnect connections. 
Veenstra teaches the use of quick disconnects (21) that are connected to a valve management system (9). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified connections disclosed by Szoucsek to include the quick disconnects of Veenstra. One of ordinary skill in the art would have been motivated to make this modification because this would enable Szoucsek’s safety device to be connected to a vent member in an old and well-known manner. 

Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive.
Generally, Applicant’s arguments are narrower than the claims. Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent Application Publication No. 2004/0040304 (Wolff et al.), which discloses a hydrogen fueled electrical generator system. 
2.) U.S. Patent Application Publication No. 2018/0304740 (Sonderegger), which discloses a fuel tank arrangement. 
3.) U.S. Patent Application Publication No. 2018/0312235 (Xu et al.), which discloses an arrangement of cryogenic containers. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/           Examiner, Art Unit 3753                                                                                                                                                                                             
/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753